Citation Nr: 1414408	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral lung disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1973 to September 1979, with subsequent periods of active duty for training and inactive duty training in the Army Reserve.  This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in Montgomery, Alabama.  

The Board previously remanded this appeal in October 2013 for additional development.  The appeal is now again before the Board for review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  There is also evidence on the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral lung disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC).


FINDING OF FACT

There is no current bilateral ankle disability.


CONCLUSION OF LAW

The basic criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  August 2005 and March 2006 letters issued prior to the August 2006 rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs) and VA treatment records have been obtained. In November 2013, the Veteran was afforded a VA examination regarding the claim on appeal.  The Board finds that the examination is adequate, as it is predicated on a review of the claims file, the pertinent and credible evidence of record, and current joint findings.  In addition, the examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA has completed all necessary notice and development.  Accordingly, the Board will proceed to the merits of the claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, chronic conditions such as arthritis may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A chronic disease is defined as a disease listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).

Lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). For example, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent, however, to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board finds that service connection is not warranted, however, because the evidence of record does not demonstrate the existence of a current ankle disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim). 

The Veteran has provided competent and credible testimony that he experiences ankle pain including swelling after standing for a long time that is alleviated with rest and elevation.  See 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The November 2013 VA examiner, however, found that there was no current bilateral ankle disability.  This determination was based upon a thorough clinical examination of the Veteran, to include x-ray testing, which indicated there was no arthritis.  The Board accords significant weight to this finding as it was based upon an examination, diagnostic testing, and the examiner's medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of an opinion is based upon whether the examiner was informed of the relevant facts in rendering a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include the physician's thoroughness and detail of the opinion). 

Despite the Veteran's competent and credible complaints of pain and swelling, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board finds that the Veteran does not have a current disability of the bilateral ankles.  Accordingly, service connection is not warranted.  Shedden, 381 F.3d at 1167.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the Veteran's claims of entitlement to service connection for a bilateral lung disorder and for a cervical spine disorder in order to conduct additional development.

First, the Board finds that it is necessary to remand the Veteran's claim of entitlement to service connection for a bilateral lung disorder in order to obtain the VA addendum opinion that was requested in the Board's October 2013 remand.

Second, the Board finds that it is necessary to obtain another VA addendum opinion with respect to the Veteran's cervical spine disorder because the Board finds that the November 2013 VA addendum opinion is inadequate.  In particular, the November 2013 VA opinion stated that it is less likely than not that the Veteran's degenerative disc disease of the cervical spine is due to the 1999 motor vehicle accident incurred during inactive duty for training because there is no documentation that the Veteran has a chronic condition.  However, a January 2013 X-ray continued to show that the Veteran had arthritic changes of the cervical spine.  The Veteran also complained of pain and demonstrated painful motion on right lateral rotation during the January 2013 VA examination.  November 1999 hospital records showed that the Veteran had neck tenderness and questionable arthritis of the cervical spine.  It is therefore necessary to determine whether the Veteran's current arthritis and painful motion is etiologically related to the 1999 motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of any lung or pulmonary disorder from the January 2013 VA examiner.  If that examiner is unavailable, another examiner may provide the opinion.  If the examiner determines an examination is required, one must be provided.   The examiner should confirm review of the Veteran's electronic claims file.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, with consideration of the Veteran's lay statements regarding intermittent shortness of breath, whether there is any current lung or pulmonary disability, to include current residuals of an in-service pneumothorax.  If so, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lung or pulmonary disorder was caused or aggravated by military service.  The examiner must also consider the November 1999 motor vehicle accident and the August 2001 chest x-ray report.

2.  Obtain another addendum opinion regarding the etiology of the Veteran's cervical spine disorder from the January 2013 VA examiner.  If that examiner is unavailable, another examiner may provide the opinion.  If the examiner determines an examination is required, one must be provided.   The examiner should confirm review of the Veteran's electronic claims file.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed cervical spine disability, including arthritis and degenerative disc disease, was caused or aggravated by military service.  The examiner should consider the 1999 findings of neck tenderness and questionable arthritis and the January 2013 X-ray evidence of arthritic changes of the cervical spine.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


